Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered April 14, 2003, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the prosecutor’s summation deprived him of due process and a fair trial. However, the majority of the defendant’s current objections are not preserved for appellate review (see CPL 470.05 [2]; People v Dien, 77 NY2d 885, 886 [1991]; People v Brownridge, 267 AD2d 318 [1999]). In any event, the prosecutor’s statements constituted fair responses to remarks made by the defense counsel during summation (see People v Halm, 81 NY2d 819, 821 [1993]; People v Ashwal, 39 NY2d 105 [1976]; People v Ryant, 278 AD2d 345 [2000]).
The defendant’s remaining contentions are without merit. Smith, J.P., Adams, Crane and Lifson, JJ., concur.